Citation Nr: 0923108	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  06-00 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a service connection claim for arteriosclerotic heart 
disease with congestive heart failure. 

2. Whether new and material evidence has been received to 
reopen a service connection claim for bilateral pes planus. 


REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1952 to 
November 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. These issues were previously the subject of an 
October 2007 Board remand for additional notice to the 
Veteran. By way of a January 2008 letter, the Veteran 
received notification in accordance with the October 2007 
Board remand instructions. These issues are now ready for 
appellate review on the merits. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. By rating decision in January 2005, the RO denied the 
Veteran's application to reopen the service connection claims 
for arteriosclerotic heart disease with congestive heart 
failure and bilateral pes planus; a timely notice of 
disagreement was not received to initiate an appeal from 
these determinations.

2. Evidence received since the January 2005 rating decision 
does not raise a reasonable possibility of substantiating the 
claims, and by itself or when considered with previous 
evidence of record does not relate to an unestablished fact 
necessary to substantiate the claims.



CONCLUSIONS OF LAW

1. The January 2005 rating decision is final. 38 U.S.C.A. § 
7105(c) (West 2002).

2. New and material evidence has not been received to reopen 
the Veteran's claims of entitlement to service connection for 
arteriosclerotic heart disease with congestive heart failure 
and bilateral pes planus. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the Veteran dated in August 2004, 
October 2004, June 2005, March 2006, and January 2008. These 
letters effectively satisfied the notification requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate the claim; (2) 
informing the Veteran about the information and evidence VA 
would seek to provide; and (3) informing the Veteran about 
the information and evidence he was expected to provide. Of 
note, 38 C.F.R. § 3.159 has been revised in part recently. 
These revisions are effective as of May 30, 2008. 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008). The final rule removes 
the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. 

With regard to a petition to reopen a finally decided claim, 
the Veterans Claims Assistance Act (VCAA) requires VA to 
provide the Veteran with notice of the evidence necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial. Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In the January 2008 letter, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate service connection claims and what evidence 
would substantiate his petition to reopen a previously denied 
claim, (including notice of the evidence necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial of service connection for arteriosclerotic 
heart disease with congestive heart failure and bilateral pes 
planus). The letter also specified what information and 
evidence must be submitted by him, what information and 
evidence will be obtained by VA, and of the need for him to 
advise VA of or submit any further evidence that pertains to 
his claim. The January 2008 letter sent to the Veteran meets 
the requirements of Kent. The March 2006 letter notified the 
Veteran of how VA assigns disability ratings and effective 
dates. This letter complied with the holding of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). The Board finds that the 
RO fulfilled its duty to notify. 

VA also has a duty to assist a Veteran in obtaining evidence 
necessary to substantiate a claim. The service treatment 
records and VA treatment records are associated with the 
claims file. The Veteran was not afforded a VA examination 
because the Veteran's application to reopen his claims is 
presently denied. VA's duty to assist has not attached and 
there is no basis upon which to direct a medical examination. 
38 U.S.C.A § 5103A(d),(g); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003). 

The Veteran argues that his service treatment records are 
missing or presumed destroyed, due to a 1973 fire at the 
National Personnel Records Center (NPRC). He points to a July 
2004 letter to that effect from the NPRC.  However, the 
record indicates that the Veteran's complete service medical 
treatment records were received in 1955, shortly after 
receipt of his initial application for service connection for 
various disorders, and approximately 18 years prior to the 
fire at the NPRC. 

Moreover, the NPRC did not report that this Veteran's service 
treatment records were destroyed or are presumed missing - 
instead indicating that if such records were in that 
facility, they would have been in the area affected.  

The Veteran's contention as to missing service treatment 
records is therefore without merit.  He has not made the RO 
or the Board aware of any outstanding evidence that needs to 
be obtained in order to fairly decide his claims. All 
relevant evidence necessary for an equitable disposition of 
the Veteran's appeal has been obtained, and the case is ready 
for appellate review.


Analyses

Petition to reopen a service connection claim for 
arteriosclerotic heart disease with congestive heart failure 
for new and material evidence

The Veteran seeks to reopen his service connection claim for 
heart disease. Because new and material evidence has not been 
received, the petition to reopen will be denied. 

In a January 2005 decision, the RO denied the Veteran's claim 
of service connection for arteriosclerotic heart disease with 
congestive heart failure. This decision is final. 38 U.S.C.A. 
§ 7103. The Veteran filed a May 2005 petition to reopen the 
claim for new and material evidence. 

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156. 
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In January 2005, the RO denied the claim because there was no 
medical evidence linking heart disease to any incident of 
active service. 

Since this decision, VA treatment records from 2005 to 2007 
reflect extensive treatment for severe ischemic heart 
disease. However, there is no medical evidence suggesting 
that any part of the Veteran's heart disease may be related 
to active service. Although the Veteran has continually 
maintained that his cardiac disorder was caused by active 
military service, because the veteran is not a medically 
trained professional, he is not competent to offer an opinion 
as to a diagnosis, or the cause of a disorder. Cromley v. 
Brown, 7 Vet. App. 376 (1995); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). Competent medical evidence linking a 
disorder to symptoms is required. By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions. 38 C.F.R. § 3.159(a)(1).

The Board finds that new and material evidence has not been 
received to reopen a service connection claim for 
arteriosclerotic heart disease with congestive heart failure. 
Although the evidence received since the January 2005 
decision reflects extensive treatment for heart disease, 
there is no medical evidence indicating that it was incurred 
during active service. Morton v. Principi, 3 Vet. App. 508, 
509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992). 
(Observing that evidence of the Veteran's current condition 
is not generally relevant to the issue of service connection, 
absent some competent linkage to military service). The 
petition to reopen is denied. 38 C.F.R. § 3.156.

Petition to reopen a service connection claim for bilateral 
pes planus for new and material evidence

The Veteran seeks to reopen his service connection claim for 
bilateral pes planus. Because new and material evidence has 
not been received, the petition to reopen will be denied. 

In a January 2005 decision, the RO denied the Veteran's claim 
of service connection for bilateral pes planus. This decision 
is final. 38 U.S.C.A. § 7103. The Veteran filed a May 2005 
petition to reopen the claim for new and material evidence. 

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156. 
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In January 2005, the RO denied the Veteran's petition to 
reopen the claim because there was no evidence indicating 
that pes planus, which had been noted on the Veteran's 
service entrance physical examination, had been aggravated 
during active service, which was again noted in a November 
1998 Board decision denying reopening of the claim.

Since this decision, VA treatment records from 2005 to 2007 
reflected periodic podiatry nail care clinic visits. However, 
there are no clinical findings or treatment concerning pes 
planus, or that the disorder was aggravated as a result of 
active military service.

The Veteran's arguments are essentially the same as those he 
has presented since VA initially denied the original claim - 
that he has a foot disorder that was caused by active 
service.  However, the record indicates that he had a foot 
disorder which preexisted active military service and as 
noted by VA decisions in March 1956, January 1998, November 
1998 and December 2004, there is no competent medical 
evidence indicating that the disorder was caused or 
aggravated by active service.  

The Board finds that new and material evidence has not been 
received to reopen a service connection claim for bilateral 
pes planus. Without medical evidence showing that the 
Veteran's bilateral pes planus disability was permanently 
aggravated during military service, the petition to reopen is 
denied. 38 C.F.R. § 3.156.


ORDER

The petition to reopen the claim of service connection for 
arteriosclerotic heart disease with congestive heart failure 
is denied. 

The petition to reopen the claim of service connection for 
bilateral pes planus is denied. 

____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


